Case 1:17-cv-04639-KAM-SJB Document 35 Filed 03/13/19 Page 1 of 2 PageID #: 85




    UNITED STATESS DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                                 ~ X
                                                                                         ^ mar 13 2019 ^
    TERRENCE ZEIGLER,
                                                                                           BROOKLYN OFFICE
                                                                         STIPULATION OF
                                              Plaintiff,                 DISMISSAL


                               -against-                                  17-CV-04639(KAM)(SJB)

     NEW YORK CITY POLICE COMMISSIONER
     WILLIAM BRATTON;75TH PCT. DETECTIVES
     CAUCASIAN,AND LATINO JOHN DOE #1,2, 3,4;
     POLICE OFFICER MICHAEL ARDOLINO,SHIELD#
     4618, POLICE OFFICER MATTHEW DEMAIO,
     SHIELD #23579,SERGEANT DA YD GRIECO,SHIELD
     #3830, SERGEANT ROBERT MARINTEZ,SHIELD
     #1369, DETECTIVE DAVID QUATTROCCHI,SHIELD
     #15010, POLICE OFFICER WILLIAM SCHUMACHER,
     SHIELD #4618, AND POLICE OFFICER ALEXIS
     YANEZ,SHIELD #23098,



                                               Defendants.




                    WHEREAS, plaintiff commenced this action by filing a complaint on or about

     June 29,2017, alleging that the defendants violated plaintiff s federal civil rights; and
                     WHEREAS, defendants Police Officer Michael Ardolino, Police Officer

     Matthew Demaio, Sergeant David Grieco, Sergeant Robert Martinez, Detective David
     Quatrocchi, Police Officer William Schumacher, and Police Officer Alexis Yanez have denied
     any and all liability arising out of plaintiffs allegations; and
                     WHEREAS,plaintiff, who is proceeding               se, dismisses this matter pursuant to

     Federal Rule of Civil Procedure 41(a)(2) on the terms set forth below;

                     NOW, THEREFORE,IT IS HEREBY STIPULATED AND AGREED, by

     and between the parties herein, as follows:
Case 1:17-cv-04639-KAM-SJB Document 35 Filed 03/13/19 Page 2 of 2 PageID #: 86




                   1. Plaintiff is voluntarily dismissing the above-entitled action with prejudice and

    without fees or costs.

                   2. Plaintiff agrees not to initiate or pursue any claims or rights of action alleging a
    violation of plaintiffs civil rights and any and all related state law claims against defendants
    Police Officer Michael Ardolino, Police Officer Matthew Demalo, Sergeant David Grieco,

    Sergeant Robert Martinez, Detective David Quatrocchi, Police Officer William Schumacher, and
    Police Officer Alexis Yanez; their successors or assigns; and all past and present officials,
    employees, representatives of, and agents of the City of New York or any entity represented by
    the Office of the Corporation Counsel, arising out of the events and circumstances described in
    the Complaint.


     Dated: March 12,2019
            New York, New York

     Terrence Zeigler                                    ZACHARY W. CARTER
     PlainliffPro Se                                     Corporation Counsel ofthe City of New York
     105-34 86"' Street, Apt. 2R                         Attorneyfor Defendants
     Jamaica, New York, 11417                            Ardolino, Demaio, Grieco, Martinez,
                                                          Quatrocchi, Schumacher, and Yanez
     By:                                                  100 Church Street
                                                         New York,New York 10007
                                                         (212)356-3535

        mm{L
           lrencezeigi^er


                                                         CHRISTOPHER D. DELUCA
                                                          Senior Counsel
                                                          Saecial FederaFLitigation Division
                                                            Tr ^/I
                                                          s/Kiyo A. Matsumoto

                                                            U
                                                   SO ORDERED: HON. K1YO A. MATSUMOTO
                                                    UNITED STATES DISTRICT JUDGE
